DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0286003 A1, hereinafter “Park”) in view of Gao et al. (US 2019/0073972 A1, hereinafter “Gao”) and Shimoshikiryoh (US 2018/0315383 A1, hereinafter “Shimoshikiryoh”).

As to claim 1, Park (Fig. 1) discloses a driving device of a display panel (100), comprising:
a timing controller (120), configured to receive the image data signal (RGB) to be transmitted output from the system-on-chip, and to extend and output the image data signal to be transmitted (Fig. 1 element DATA, Fig. 4; Para. 0039, 0065); the timing controller being further configured to produce a control signal (Fig. 1 element CONT2) for controlling a gate driver (150) and output the control signal (Para. 0043); and
the gate driver (150) and a source driver (130); the source driver (130) is configured to drive respectively a pixel unit (PX) connected with the plurality of the turned-on scanning lines according to the extended image data signal (Para. 0005), allowing the extended image data signal to be displayed after column extension (Fig. 4; Para. 0065-0067).

wherein the gate driver is configured to turn on simultaneously a plurality of scanning lines according to the control signal. 
However, Gao teaches a system-on-chip, configured to receive an image data signal to be transmitted and to output the image data signal to be transmitted (Fig. 4 element 1; Para. 0050). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Gao to include a system-on-chip in the device disclosed by Park. The motivation would have been to store the data (Gao; Para. 0050). 
And, Shimoshikiryoh teaches wherein the gate driver is configured to turn on simultaneously a plurality of scanning lines according to the control signal (Fig. 6; Para. 0060). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shimoshikiryoh to simultaneously drive a plurality of scanning lines in the device disclosed by Park. The motivation would have been to reduce the charge time of the display driving (Shimoshikiryoh; Para. 0062). 
The above rejection also stands for the corresponding method of claim 11. 

As to claim 2, Park discloses the driving device of claim 1, wherein, the timing controller is configured to receive the image data signal to be transmitted output from the system-on-chip, and to output the image data signal to be transmitted after line extension (Fig. 1 element RESOL; 0041, 0065, the data transmitted is extended based on the control signal RESOL; as discussed above Gao teaches SOC).
The above rejection also stands for the corresponding method of claim 12. 

As to claim 3, Park does not disclose the driving device of claim 2, wherein, the timing controller comprises: a line extraction module, configured to extract data of each line of the image data signal to be transmitted, when the image data signal to be transmitted is received.
However, Gao (Fig. 4) teaches wherein, the timing controller (1) comprises: a line extraction module (5), configured to extract data of each line of the image data signal to be transmitted, when the image data signal to be transmitted is received (Para. 0052-0053).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Gao to include a reconstructor unit in the device disclosed by Park. The motivation would have been to reconstruct the data according to the resolution of a display screen (Gao; Para. 0052). 
The above rejection also stands for the corresponding method of claim 13. 

As to claim 4, Gao teaches the driving device of claim 3, wherein, the timing controller further comprises: an extension module, configured to process line extension to data of each line of the extracted image data signal to be transmitted (Para. 0052, interpolator 54).
The above rejection also stands for the corresponding method of claim 14. 

As to claim 5, Gao teaches the driving device of claim 4, wherein, the extension is carried out to the data of each line of the extracted image data signal by the extension module via copying or interpolating (Para. 0052).

As to claim 6, Park discloses the driving device of claim 5, wherein, double extension is carried out to the data of each line of the extracted image data signal by the extension module via copying or interpolating (Fig. 4 element A1; Para. 0065).
The above rejection also stands for the corresponding method of claim 15. 
As to claim 7, Shimoshikiryoh teaches the driving device of claim 1, wherein, the gate driver is further configured to turn on simultaneously two scanning lines according to the control signal (Fig. 6; Para. 0060).
The above rejection also stands for the corresponding method of claim 16. 

As to claim 8, Shimoshikiryoh teaches the driving device of claim 7, wherein, the gate driver is further configured to turn on simultaneously two adjacent scanning lines (Fig. 6; Para. 0060).
The above rejection also stands for the corresponding method of claim 17. 

As to claim 9, Shimoshikiryoh teaches the driving device of claim 7, wherein, the scanning lines are a plurality of scanning line pairs that are arranged in sequence (Fig. 6).
The above rejection also stands for the corresponding method of claim 18. 

As to claim 10, Gao teaches the driving device of claim 1, wherein, the system-on-chip is further configured to receive an image signal, to convert the image signal in a format compatible for the time controller, and to output the image signal to the time controller (Fig. 4 element SOC; Para. 0050).
The above rejection also stands for the corresponding method of claim 19. 

As to claim 20, Park (Fig. 1) discloses a driving method, comprising:
receiving the full high definition image data signal output from the system-on-chip by the timing controller (120; Para. 0065), extracting data of each line of the full high definition image data signal, and calling for an extension module (130; Para. 0071); transmitting the data of each line of the full high definition image data signal to the extension module, so that the data of each line of the full high definition image data is output after double extension by the extension module via copying and 
driving respectively a pixel unit connected with the turned-on two adjacent scanning lines according to the full high definition image data signal after line extension by the source driver (Fig. 4 element A1; Para. 0065-0068), so that the full high definition image data signal is displayed as an ultra high definition image data signal after the line extension (Para. 0065).
Park does not disclose receiving a full high definition image data signal by a system-on-chip and outputting the full high definition image data signal to be transmitted; and
turning on simultaneously two adjacent scanning lines according to the control signal by the gate driver. 
However, Gao teaches receiving a full high definition image data signal by a system-on-chip and outputting the full high definition image data signal to be transmitted (Fig. 4 element 1; Para. 0050). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Gao to include a system-on-chip in the device disclosed by Park. The motivation would have been to store the data (Gao; Para. 0050). 
And, Shimoshikiryoh teaches turning on simultaneously two adjacent scanning lines according to the control signal by the gate driver (Fig. 6; Para. 0060). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shimoshikiryoh to simultaneously drive a plurality of scanning lines in the device disclosed by Park. The motivation would have been to reduce the charge time of the display driving (Shimoshikiryoh; Para. 0062).


Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Aoyama et al. (US 10,796,650) discloses simultaneously driving two scan lines (Fig. 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625